            Case 3:19-md-02913-WHO Document 1580 Filed 03/19/21 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3
      IN RE: JUUL LABS, INC., MARKETING SALES                 3:19-md-02913 (WHO)
 4    PRACTICE AND PRODUCTS LIABILITY
      LITIGATION
 5                                                            Hon. William H. Orrick
      This Document Relates to All Plaintiffs Identified in
 6    Exhibit A
 7

 8      JUUL LABS, INC.’S CONSOLIDATED PLAINTIFF FACT SHEET UPDATE FOR
                            CASE MANAGEMENT CONFERENCE
 9
            Per the Court’s August 21, 2020 Minute Entry following the Case Management Conference held
10
     on the same date (Dkt No. 915), Defendant Juul Labs, Inc. (“JLI”) hereby provides a consolidated update
11
     informing the Court as to the status of each plaintiff identified in JLI’s Motions to Dismiss Without
12
     Prejudice for Failure to Submit Discovery Required by Case Management Order Nos. 8 and 12 that are
13
     noticed for hearing at the March 26, 2021 Case Management Conference (Exhibit A). Exhibit A plaintiffs
14
     were included in JLI’s Motions to Dismiss Without Prejudice filed on 1/22/2021 (Dkt. No. 1308);
15
     1/29/2021 (Dkt. No. 1344); 2/5/2021 (Dkt. No. 1374); and 2/16/2021 (Dkt. No. 1413).
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                               JLI’s Consolidated Plaintiff
                                                                                    Fact Sheet Update For
                                                                             Case Management Conference
         Case 3:19-md-02913-WHO Document 1580 Filed 03/19/21 Page 2 of 3



 1   Dated: March 19, 2021                /s/ Lauren V. Purdy
                                           Lauren V. Purdy, FL Bar 93943
 2                                         GUNSTER, YOAKLEY & STEWART, P.A.
                                           1 Independent Drive, Suite 2300
 3                                         Jacksonville, FL 32202
                                           Telephone: (904) 350-7168
 4                                         Facsimile: (904) 354-2170
                                           lpurdy@gunster.com
 5                                         (pro hac vice)
 6

 7                                         /s/ Renee D. Smith/
 8                                         Renee D. Smith
                                           KIRKLAND & ELLIS LLP
 9                                         300 North LaSalle
                                           Chicago, IL 60654-3406
10                                         Telephone: (312) 862-2000
                                           Facsimile: (312) 862-2200
11                                         Renee.Smith@kirkland.com
12
                                           Peter A. Farrell, P.C.
13                                         KIRKLAND & ELLIS LLP
14                                         1301 Pennsylvania Ave., N.W.
                                           Washington, DC 20004
15                                         Telephone: (202) 389-5000
                                           Facsimile: (202) 389-5200
16                                         Peter.farrell@kirkland.com

17                                         Gregory P. Stone (SBN 78329)
                                           gregory.stone@mto.com
18                                         Bethany W. Kristovich (SBN 241891)
                                           bethany.kristovich@mto.com
19                                         John M. Gildersleeve (SBN 284618)
                                           john.gildersleeve@mto.com
20                                         MUNGER, TOLLES & OLSON LLP
                                           350 South Grand Avenue, 50th Floor
21                                         Los Angeles, CA 90071-3426
                                           Telephone: (213) 683-9100
22                                         Facsimile: (213) 687-3702

23                                         Attorneys for Defendant Juul Labs, Inc.

24

25

26

27

28                                        2
                                                                  JLI’s Consolidated Plaintiff
                                                                       Fact Sheet Update For
                                                                Case Management Conference
           Case 3:19-md-02913-WHO Document 1580 Filed 03/19/21 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2
           I hereby certify that on March 19, 2021, I electronically served the foregoing Consolidated Plaintiff
 3
     Fact Sheet Update for Case Management Conference on all counsel of record in this action using the
 4
     CM/ECF system.
 5

 6                                                       /s/ Lauren V. Purdy
                                                         Lauren V. Purdy
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                  JLI’s Consolidated Plaintiff
                                                                                       Fact Sheet Update For
                                                                                Case Management Conference
